DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/10/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance: All of the instant claims 20-36 as presently amended are allowable over the cited prior art at least because as stated in Applicant’s response filed on 11/10/2021 the terms “critical forming temperature” defined in the specification at page 3 lines 29-37, “critical microstructure change temperature” defined in the specification at page 2 lines 32-34 and “critical contact pressure” defined in the specification  at page7 lines 27-38 are defined in the specification and are therefore not indefinite in scope. With respect to the previously applied references none of the cited prior art show or fairly suggest the required cooling step rate required by each of the independent claims 30, 34 and 35 and the closest prior art, Mori et al, does not necessarily encompass or fairly suggest the recited cooling rates.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk